Case: 14-10988       Document: 00513541713         Page: 1     Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 14-10988
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              June 9, 2016
UNITED STATES OF AMERICA,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellee

v.

ALFREDO MAYORAL,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-46-1


Before BARKSDALE, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Alfredo Mayoral challenges the supervised-release condition of his
sentence imposed following his guilty-plea conviction for passing and uttering
counterfeit currency, in violation of 18 U.S.C. §§ 472 and 2. He contends the
condition’s requiring him to provide his probation officer any requested
financial information was inadequately justified by the court; is plainly
unreasonable; and violates his constitutional-liberty interests.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-10988     Document: 00513541713     Page: 2   Date Filed: 06/09/2016


                                  No. 14-10988

      Mayoral may have waived a challenge to the supervised-release
condition by signing the form acknowledging the condition at issue and
agreeing to be bound it; “[n]evertheless, out of an abundance of caution, we will
review for plain error”. United States v. Fernandez-Cusco, 447 F.3d 382, 384
(5th Cir. 2006). Under that standard, Mayoral must show a forfeited plain
(clear or obvious) error that affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he does so, we have the discretion to correct
the reversible plain error, but should do so only if it “seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings”. Id.
      Generally, the court has broad discretion to impose special conditions of
supervised release. United States v. Fernandez, 776 F.3d 344, 346 (5th Cir.
2015). That discretion is limited by 18 U.S.C. § 3583(d)(1), which requires the
conditions to be “reasonably related” to the relevant factors provided in 18
U.S.C. § 3553(a): the nature and circumstances of the offense and defendant’s
history and characteristics; affording adequate deterrence to criminal conduct;
protecting the public from further crimes by defendant; and providing
defendant with needed educational or vocational training, medical care, or
other correctional treatment. See United States v. Caravayo, 809 F.3d 269, 275
(5th Cir. 2015). The special condition must impose “no greater deprivation of
liberty than is reasonably necessary” to serve the last three of the above
§ 3553(a) factors, and it must be consistent with any relevant policy statements
in the Sentencing Guidelines. 18 U.S.C. § 3583(d)(2)–(3).
      At sentencing, contrary to Mayoral’s assertion, the court explained that
his sentence satisfied the need to protect the public, impose a fair punishment
for the offense, and deter Mayoral from future offenses of this type. See 18
U.S.C. § 3583(d). It referred to the nature of the offense and his relevant
criminal history, which included other offenses of a financial-fraud nature.



                                        2
    Case: 14-10988     Document: 00513541713    Page: 3   Date Filed: 06/09/2016


                                 No. 14-10988

These references support that the court considered the relevant § 3553(a)
factors in imposing the sentence, and determined the financial-information
condition appropriate. See United States v. Sealed Juvenile, 781 F.3d 747, 752
(5th Cir. 2015). Additionally, the Guidelines recommend a supervised-release
condition requiring the defendant to provide access to any requested financial
information if the court “imposes an order of . . . forfeiture”, as it did here.
U.S.S.G. § 5D1.3(d)(3) (p.s.).
      Therefore, for plain-error purposes, Mayoral fails: to show the sentence
was greater than necessary to achieve the goals of sentencing, protect the
public, and deter such crimes in the future, see 18 U.S.C. § 3583(d); Caravayo,
809 F.3d at 275; and, failing to show clear or obvious error regarding the
condition’s meeting the tailoring requirements of § 3583(d), also fails to show
such error concerning the condition’s not violating his constitutional-liberty
interests, see Caravayo, 809 F.3d at 274.
      AFFIRMED.




                                       3